MEMORANDUM**
Steve Enzminger appeals the dismissal of his claim below on a Federal Rule of Civil Procedure 12(b)(6) motion to dismiss.
Enzminger has not alleged facts that would give rise to a claim for promissory estoppel because the Revision Agreement superceded any prior or contemporaneous oral negotiations or stipulations that may have been made. See Mont.Code Ann. § 28-2-904. Moreover, Enzminger alleges no mistake or imperfection in the Revision Agreement, nor is the validity of the Revision Agreement in dispute. See Mont. Code. Ann. § 28-2-905(1).
The ruling of the district court is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.